DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
 Claims 1-20 have been examined in this application. This communication is the first action on the merits.
Status of Claims
	This action is in reply to the application filed on July 19th 2019.
	Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/19, 08/18/20, 11/25/20/ and 12/07/20 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6,8-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically regarding claim 2, the limitation stating “the sales facilitation architecture comprises a sales facilitation engine, the sales 3facilitation engine comprising at least one of a financial calculation 4component, an analytics component, an administrator component, a user 5interface controller component, a reporting component, a proposal generation 6component, a prediction generation component and a machine learning 7engine.”.  It is unclear the manner in which the financial calculation components, analytics components, administrator components, reporting component, proposal generation component, a prediction generation component carry out a function. The various components are provided as parts of the sales facilitation engine, however beyond the components names, it is unclear what these elements do, consist of, or carry out. For purposes of examination only, the various components mentioned above are understood to be any software or hardware that is capable of performing the broad descriptive function of the component, therefore any form of analytics, administration functionality, or calculating is understood be within the broadest reasonable interpretation of the components. 
claim 3 recites, the sales facilitation architecture comprises an input services module, the input 3services module comprising at least one of an asset types component, an asset 4quantities component, a support information component, a use types 5component, an optimization types component, and a cost factors component. It is unclear the manner in which the components listed above carry out a function, or define the capabilities of the component. The various components are part of the sales facilitation architecture, however beyond the components nomenclature, it is unclear what these elements do, consist of, or carry out. For purposes of examination only, the various components mentioned above are understood to be any software or hardware that is capable of performing the broad descriptive function of the component, such as support information functionality. 
Additionally, claim 4 recites the sales facilitation architecture comprises an access module, the access module 3comprising at least one of an authentication component, a session 4authorization component, a localization component, and an account 5relationship component. It is unclear the manner in which the components listed above carry out a function, or define the capabilities of the component. The various components are part of the sales facilitation architecture, however beyond the components nomenclature, it is unclear what these elements do, consist of, or carry out. For purposes of examination only, the various components mentioned above are understood to be any software or hardware that is capable of performing the broad descriptive function of the component, such as authentication functionality. 

Additionally, claim 5 recites, the sales facilitation architecture comprises a ancillary services module, the ancillary 3services module comprising at least one of an application program interface 4(API) orchestration component, a warranty component, an asset utilization 5component, a digital marketing component, a customer relationship manager 6(CRM) component, a customer mapping component, a data analytics 7component, a business intelligence component, and a predictive analytics 8component. It is unclear the manner in which the components listed above carry out a function, or define the capabilities of the component. The various components are part of the sales facilitation architecture, however beyond the components nomenclature, it is unclear what these elements do, consist of, or carry out. For purposes of examination only, the various components mentioned above are understood to be any software or hardware that is capable of performing the broad descriptive function of the component, such as data analytics functionality. 

Claim 6 states, the sales facilitation architecture comprises a sales facilitation output module, the 3sales facilitation output module comprising at least one of a collateral 4component, a presentation component, a proposal component and an 5electronic communications component. It is unclear the manner in which the components listed above carry out a function, or define the capabilities of the component. The various components are part of the sales facilitation architecture, however beyond the components nomenclature, it is unclear what these elements do, consist of, or carry out. For purposes of examination only, the various components mentioned above are understood to be any software or hardware that is capable of performing the broad descriptive function of the component, such as presentation functionality. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 1-6 are directed to a method, which is a process; Claims 7-12 are directed to a system; Claims 13-20 are directed to a non-transitory medium, which is an article of manufacturer. Therefore claims 1-20 are directed to one of the four statutory categories of invention. As such, the claims are directed to statutory subject matter under Step 1 of the 2019 PEG flowchart; however, claims 1-20 are directed to a judicial exception (i.e. an abstract idea). Accordingly, the claims will be further analyzed under step 2 of the 2019 PEG framework:
            Under step 2A of the 2019 PEG framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea (Step 2A prong 1) and fail to integrate the abstract idea into a practical application (Step 2A prong 2).
The claimed invention recites the abstract idea of identifying assets, obtaining information regarding these assets, and performing sales facilitation techniques based on the collected information. Regarding representative independent claim 7, the claim recites the abstract idea, in at least the following bolded limitations:
A system comprising:  2a processor;  
3a data bus coupled to the processor; 
and  4a non-transitory, computer-readable storage medium embodying computer program 5code for performing a sales facilitation operation, the non-transitory, 6computer-readable storage medium being coupled to the data bus, the 7computer program code interacting with a plurality of computer operations 8and comprising instructions executable by the processor and configured for:  
9identifying a plurality of assets within a complex asset environment;  
10obtaining information regarding each of the plurality of assets within the 11complex asset environment, the information regarding each of the 12plurality of assets comprising information from a plurality of data 13sources;
 and,  14performing the sales facilitation operation using the information regarding 15each of the plurality of assets within the complex asset environment, -45-Attorney Docket No.: DC-115505.01 the sales facilitation operation being performed via a sales facilitation 17architecture.
Certain methods of organizing human activity
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of obtaining information regarding these assets, and performing sales facilitation techniques based on the collected information, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because obtaining information regarding these assets, and performing sales facilitation techniques based on the collected information is a sales activity or behavior. Thus, representative claim 1 recites an abstract idea. 
Under Step 2A (prong 2), the Examiner acknowledges that representative claim 1 does recite additional elements (as listed in bold below).
A system comprising:  2a processor;  
3a data bus coupled to the processor; 
and  4a non-transitory, computer-readable storage medium embodying computer program 5code for performing a sales facilitation operation, the non-transitory, 6computer-readable storage medium being coupled to the data bus, the 7computer program code interacting with a plurality of computer operations 8and comprising instructions executable by the processor and configured for:  
9identifying a plurality of assets within a complex asset environment;  
10obtaining information regarding each of the plurality of assets within the 11complex asset environment, the information regarding each of the 12plurality of assets comprising information from a plurality of data 13sources;
 and,  14performing the sales facilitation operation using the information regarding 15each of the plurality of assets within the complex asset environment, -45-Attorney Docket No.: DC-115505.01 the sales facilitation operation being performed via a sales facilitation 17architecture.
Taken individually or as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. This is because claim 1 merely includes instructions to implement an abstract idea on a computer (or merely uses a computer as a tool to perform an abstract idea). The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention, per example [0126]-[0130] describe the general nature of the sales facilitation system, specifically the computer readable medium which stores the program may be any medium that can contain , store and communicate the program, the processor may be of a general purpose computer, amongst other features. 
Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
As such, representative claim 7 is ineligible. 
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1 and 13 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The dependent claims 2-6, 8-12, and 14-20 do not aid in the eligibility of independent claim 1,7, and 13 respectively. For example, claims 2-6,8-12, and 14-20 merely provide further embellishments of the limitations recited in independent claim 1,7, and 13 respectively. Thus, dependent claims 2-6,8-12, and 14-20 are also ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,886,677 B1 Michael David Marr, from now on this will be referred to as Marr.
As per claim 1, Marr teaches a computer-implementable method for performing a sales facilitation 2operation, comprising:  3identifying a plurality of assets within a complex asset environment; (Marr: at least in Column 2 Lines 7-30 (See where a hierarchy of items may reside in a data center, the contents of the data center may be monitored by an inventory integration system in one or more client devices, the system many monitor one or data centers and the contents of the data centers. Where the items may reside in various locations, such as multiple server rackets), See also Column 2 Lines 49-57 & Column 3 Lines 1-9)
4obtaining information regarding each of the plurality of assets within the complex 5asset environment, the information regarding each of the plurality of assets 6comprising information from a plurality of data sources; (Marr: at least in Column 2 Lines 28-48 (See where items of inventory may reside in a data center, such as a power distribution unit, computer room air conditioning unit, as well as individual components which may reside in a data center, where the inventory integration system may be able to detect issues associated with items of inventory, where issues may be escalated by the system to various levels of the data center infrastructure. ), See also Column 3 Lines 30-52 & Column 5 Lines 29-37)
 and, 7performing the sales facilitation operation using the information regarding each of the 8plurality of assets within the complex asset environment, the sales facilitation 9operation being performed via a sales facilitation architecture. (Marr: at least in Column 3 Lines 53-58 (See where the inventory integration system may generate one or more interfaces to facilitate the purchase of new inventory items), Column 5 Lines 9-28 (See where the system may generate one or more remedial actions or solutions, such actions may include replacing an item, to replace an item the system may recommend to order a new item from one or more vendors.)
As per claim 2, Marr teaches wherein:  2the sales facilitation architecture comprises a sales facilitation engine, the sales 3facilitation engine comprising at least one of a financial calculation 4component, an analytics component, an administrator component, a user 5interface controller component, a reporting component, a proposal generation 6component, a prediction generation component and a machine learning 7engine. (Marr: at least in, Column 6 Lines 8-11 (See the user interface), & Lines 12-29 (inventory integration system permits users to view information pertaining to items being used at a specific data center (understood to be a component carrying out at least the analytics, administrator, and reporting capabilities), Column 11 Lines 13-17 & Lines 29-32 showcase how the system may have several components stored in the memory and executable by software, as well as a number of software components stored in the memory and executable by the processor) Also see Column 5 lines 38-45 & Column 12 Lines 33-40) 
As per claim 3, Marr teaches wherein:  2the sales facilitation architecture comprises an input services module, the input 3services module comprising at least one of an asset types component, an asset 4quantities component, a support information component, a use types 5component, an optimization types component, and a cost factors component. (Marr: at least in Column 3 Lines 53-67 (See where the inventory integration system may generate one or more user interfaces to facilitate the movement of items among data centers, purchase new items, showing health states, availability and usage at the data centers. (understood to be a component carrying out at least the asset types, asset quantities, support information, optimization and cost factor functionality), Also see Figure 3 & 4 for examples of the user interface.), also see Column 4 Lines 1-19 for more user interface functionality), Column 11 Lines 13-17 & Lines 29-32 showcase how the system may have several components stored in the memory and executable by software, as well as a number of software components stored in the memory and executable by the processor) Also see Column 12 Lines 33-40)
As per claim 4, Marr teaches the sales facilitation architecture comprises an access module, the access module 3comprising at least one of an authentication component, a session 4authorization component, a localization component, and an account 5relationship component. (Marr: at least in Column 5 Lines 60-67 (See where external sources may interact with the inventory integration system, the system may authenticate and validate the requests prior to fulfilling the requests (understood to be a component carrying out at least authentication capabilities), Column 6 Lines 1-11 (See where the integration system may update lists of vendors, vendor diversification requirements, and generate a series of user interfaces (understood to be a component carrying out at least localization and account relationship capabilities), Also see Column 8 Lines 20-40), Column 11 Lines 13-17 & Lines 29-32 showcase how the system may have several components stored in the memory and executable by software, as well as a number of software components stored in the memory and executable by the processor), Also see Column 12 Lines 33-40)
As per claim 5, Marr teaches wherein:  2the sales facilitation architecture comprises a ancillary services module, the ancillary 3services module comprising at least one of an application program interface 4(API) orchestration component, a warranty component, an asset utilization 5component, a digital marketing component, a customer relationship manager 6(CRM) component, a customer mapping component, a data analytics 7component, a business intelligence component, and a predictive analytics 8component. (Marr: at least in Column 8 Lines 4-39 (See the discussion of determining a lifespan of an item based on environmental variables, where health states are determined, in order to reflect the ability of the item to function properly for an estimated length of time (understood to be a component carrying out at least data analytics, business intelligence, and predict analysis capabilities), Additionally see Column 9 Lines 34-45 where various systems may transmit requests, budget constraints, engineering constraints), Column 11 Lines 13-17 & Lines 29-32 showcase how the system may have several components stored in the memory and executable by software, as well as a number of software components stored in the memory and executable by the processor), Also see Column 12 Lines 33-40 )
As per claim 6, Marr teaches wherein:  2the sales facilitation architecture comprises a sales facilitation output module, the 3sales facilitation output module comprising at least one of a collateral 4component, a presentation component, a proposal component and an 5electronic communications component. (Marr: at least in Column 9 Lines 12-20 (See where a remedial action may be generated and suggested, the action may further include transmitting the notification to the administrator.(understood to be at least the functionality of a presentation,  a proposal, and electronic communications), Column 10 Lines 32-55 (at least shows remedial actions to be taken, a proposal to order a new item, allowing for the user or the system to place the order), Column 11 Lines 13-17 & Lines 29-32 showcase how the system may have several components stored in the memory and executable by software, as well as a number of software components stored in the memory and executable by the processor), Also see Column 12 Lines 33-40)
As per claims 7-12: Claims 7-12 are a system. Claims 7-12 recites limitations that are parallel in nature to those addressed above in claims 1-6, which are directed to a method. Claims 7-12 are therefore rejected for the same reasons and rationale as set forth above in claims 1-6. Additionally Marr teaches the system elements as recited, a system comprising: a processor; (Marr: at least in Column 4 Lines 41-50 (see the client device may comprise a processor based system such as a computer system, such as a desktop computer) a data bus coupled to the processor; (Marr: at least in Column 3 Lines 10-17 (See where various data is stored in a data store, the data store is accessible to the computing environment, and may consist of a plurality of data stores, and is associated with the operation of the various applications and functions of the system), Also see Column 3 Lines 59-67),  and a non-transitory, computer-readable storage medium embodying computer program 5code for performing a sales facilitation operation, the non-transitory, 6computer-readable storage medium being coupled to the data bus, the 7computer program code interacting with a plurality of computer operations 8and comprising instructions executable by the processor and configured for carrying out the system (Marr: at least in Column 11 Lines 29-65)
As per claims 13-20: Claims 13-20 are a non-transitory computer readable medium. Claims 13-20 recite limitations that are parallel in nature to those addressed above in claims 1-6, which are directed to a method. Claims 13-20 are therefore rejected for the same reasons and rationale as set forth above in claims 1-6. Additionally, Marr teaches a non-transitory, computer-readable storage medium embodying computer 2program code for performing a sales facilitation operation, the computer program code 3comprising computer executable instructions configured for carrying out the invention (Marr: at least in Column 11 Lines 29-65)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Three Pillars of Modern Data Center Operations” by Jonathan Koomey (2016) as seen in datacenterknowledge.com”, which from now on will be referred to as Koomey. Koomey generally discloses the core principles of data center management, where accurate real time measurements of temperature, humidity, and airflow as well as inventories of equipment, like vintage and performange are maintained. The tools deliver this information using sensors spread throughout each facility, the software then requires customization in any particular application. Where some facilities use RFID technology to trach each piece of It equipment that is tied to each server, where this data is used for design, deployment, and decommissioning of computing equipment.
US 20190065221 A1 Sandeep Kumar Chauhan et al, which from now on will be referred to as Chauhan. Chauhan generally discloses a cloud stack testing system in a cloud network with cloud components, the system stores historical cloud stack combinations, and functionality parameters. The system may then compare the configurations with the historic configurations and test the configuration, and stores results of said test in memory.
US 8745188 B2 Kurt Andrew Westerfeld et al, which from now on will be referred to as Westerfeld. Westerfeld generally discloses a configuration management database which contains various configurations of items in a datacenter, receiving a request to change items at the datacenter, and based upon analyzed relationships modeled in the configuration database and the proposed changes have no potential impact, the system will resolve any potential impact if one is found. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number is (571)272-8934.  The examiner can normally be reached on Monday-Friday; 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON B WARREN/               Examiner, Art Unit 3625                                                                                                                                                                                         
/ALLISON G WOOD/           Primary Examiner, Art Unit 3625